***********
Based upon information contained in I.C. File LH-0340 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Mark Austin Morgan, was an Educational State Forest Ranger with the North Carolina Forest Service at the time of his death on 28 April 2003.
2. Decedent's death occurred in the following manner: On 28 April 2003, decedent participated in a physical fitness standard test, "the Pack Test," which was given at Region II Headquarters. Decedent was taking a three mile test with a 45 pound pack. After approximately 2 ½ miles, decedent stopped and removed his pack. He handed the pack to Dianne Stelts, a monitor of the test, and told her he was having some chest congestion and trouble breathing. Decedent finished the remainder of the course walking and without the pack.
3. Approximately 10 minutes after completing the test, decedent collapsed and appeared to be having a seizure. His co-workers called emergency services and attempted to assist decedent. Approximately three minutes later, decedent stopped breathing. CPR was administered and decedent began breathing for a short period before stopping again. CPR was again performed.
4. When EMS arrived, decedent was taken to NC Memorial Hospital. Decedent was pronounced dead as a result of heart failure at the hospital.
5. At the time of his death, decedent was married to Angela M. Morgan who resided with decedent for at least six months prior to his death. Decedent had no children.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the North Carolina Forest Service at the time of his death on 28 April 2003.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by his wife, Angela M. Morgan, who is eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 etseq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $25,000.00 is hereby awarded to Angela M. Morgan as the qualified surviving spouse of Mark Austin Morgan payable as follows: the sum of $10,000.00 shall be paid immediately to Angela M. Morgan. Thereafter, the sum of $5,000.00 shall be paid annually to Angela M. Morgan as long as she remains unmarried until such time as the balance of all payments equal $25,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Angela M. Morgan becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
2. A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
3. No costs are assessed before the Commission.
This the ___ day of May, 2004.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER